Response to RCE
This action is responsive to the RCE filed on 02/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13, 16-18 are pending in the case.  Claims 1, 8, and 17 are independent claims. Claims 14-15, 19-20 have been canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Priority
No priority benefits claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, 08/07/2019 was filed after the mailing date of the final rejection on 09/10/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13, 16-18, are rejected under 35 U.S.C. § 103 as being unpatentable over Sunday US 20090100383 A1, (Cited by the Applicant in the IDS, hereinafter Sunday) in view of Hinckley et al. US 20110209103, (hereinafter Hinckley).

As to independent claim 1, Sunday teaches:
A computer readable storage medium, which does not include transitory propagating signals, storing computer-executable instructions for controlling a computing device to perform a method comprising (In the Abstract, a computing system is mentioned):
Performing a self-revealing symbolic gesture event comprising:
recording, in response to an initial user activation event, a first path of a first portion of a direction-specific symbolic swipe gesture (Fig. 1 step 210 “Analyze Beginning of Gesture”, in other words at step 210 the system records/analyze an initial first path [first portion of a direction-specific symbolic swipe gesture]. This is in response to an initial user activation event, ¶ [0021] mentions that the activation event comprises of “a finger 202 is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2);
displaying, in response to a pause in the direction-specific symbolic swipe gesture, a selected number of possible symbolic gestures based on the recorded first path that reveal system commands that map to the symbolic gestures (¶ [0035] – “Alternatively, the user may start a gesture, then pause long enough to signal to the system that help is needed, at which point the system may display the possible gestures.”, in other words a user-pause would activate a display of symbolic gestures that map to system commands(Select and Save All) as illustrated in Fig. 2. Also as for the displaying of system commands, it can be seen from Fig. 2 that both the Select command 224 and the Save All command 225 are both system commands thus only system commands are being displayed);
recording a second path of a second portion of the direction-specific symbolic swipe gesture (Fig. 3 step 302 “Check Continued Gesture [second path] Against Gesture Database”. ¶ [0027] provides more details); and
accessing, in response to the recorded first and second paths of the direction-specific symbolic swipe gesture and a trigger, a first system command that maps to the first direction-specific gesture (Fig. 3 and ¶ [0024] mentions that the trigger for accessing a first system command [shown in Fig. 3 as Save All] is when the user completes the gesture path 222);
Wherein the first portion and the second portion of the direction-specific symbolic swipe gesture are produced from a digit of a second hand of the user (See Fig. 2 with [0021-0024], the hand used to perform the first system command is interpreted to be the second hand of the user).
Sunday teaches the self-revealing symbolic gesture event as cited above, but Sunday does not teach: the initial user activation event being made with a touch with a digit of a first hand of a user to a touchscreen;
wherein releasing the digit of the first hand at any time after the initial user activation event cancels the self-revealing symbolic gesture event, and
Hinckley teaches: recording, in response to an initial user activation event, a gesture event inputted by a second hand (See Fig. 13 hold input 1314 [i.e., initial user activation event from a digit of a first hand] with [0114] which mentions a page flip operation is performed by first performing a hold input with a finger of a first hand to enable/allow the user to perform a swipe with fingers of another hand to flip the page);
(See Fig. 13 hold input 1314 [i.e., initial user activation event from a digit of a first hand], and also see ¶ [0114] which mentions a page flip operation is performed by first performing a hold input with a finger of a first hand to enable/allow the user to perform a swipe with fingers of another hand to flip the page.).
wherein releasing the digit of the first hand at any time after the initial user activation event cancels the gesture event (See Fig. 13 with [0113] – “The input recognition system 110 can also recognize a motion input 1316 at the second screen 1306, where the motion input is recognized while the hold input remains in place.”, it is suggested that if the hold input does not remain in place, then the motion input 1316 will not be recognized), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Sunday to include an initial user activation input as taught by Hinckley. Motivation to do so would have been to allow the system to clearly recognize that a user intends to perform a gesture that activates a system command. 

As to dependent claim 2, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday as modified further teaches: executing the accessed first system command (See Sunday, Fig. 3 shows that the Save All command 226 [first system command] is executed once the gesture path 222 is completed. ¶ [0025] mentions that the Save All command 226 can also be invoked by pressing the command shortcut button that also appears when the user is completing the user.).

As to dependent claim 3, Sunday as modified teaches all the limitations of claim 1 as cited above.
(Fig. 3 shows the swipe gesture consisting a curve).

As to dependent claim 4, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: calculating the selected number of possible symbolic gestures based on the recorded first path and gestures that align with the record first path (See Fig. 2 with [0027], shows two commands Select 224 and Save All 226 that each corresponds to two gesture paths [selected number of possible symbolic gestures] that are aligned and based on the recorded first path [initial gesture path 202]).

As to dependent claim 5, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: calculating the selected number of possible symbolic gestures based on the recorded first path and gestures that are most used by a user (¶ [0036] mentions that the gesture-predicting engine calculates and displays a selected number of gesture paths based on “previously demonstrated aptitude with a gesture”. The paragraph further mentions “For example, if the same user has successfully executed an S-shaped, "save all" gesture a number of times, the gesture-predicting engine may remove that gesture from the list of possible gestures that the user may need assistance completing.”).

As to dependent claim 6, Sunday as modified teaches all the limitations of claim 1 as cited above.
 (¶ [0021] mentions that the initial user activation event comprises of “a finger 202 [finger from the drawing hand] is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2).

As to dependent claim 7, Sunday as modified teaches all the limitations of claim 1 as cited above.
Sunday further teaches: recording a third path of a third portion of the direction-specific symbolic swipe gesture (See Fig. 5 with [0037], first path is illustrated in Fig. 2, second path is when user finger is approaching the Save All Command, third path is when user changes his/her mind and approaches the Select Command 224); and
accessing, in response to the recorded first, second, and third paths of the direction-specific symbolic swipe gesture and the trigger, the first system command that maps to the first direction-specific gesture (See Fig. 5 with [0037], first path is illustrated in Fig. 2, second path is when user finger is approaching the Save All Command, third path is when user changes his/her mind and approaches the Select Command 224. The Select Command 224 is interpreted to be the claimed first system command in this instance, therefore it is required to note that the Select Command 224 can be executed with a first path illustrated in Fig. 2 and a second path going towards the command.).

As for independent claim 8, it is rejected under similar rationale as claim 1.

As for dependent claims 9 and 10, they are rejected under similar rationale as claims 2 and 3 respectively. 

claim 11, Sunday as modified teaches all the limitations of claim 8 as cited above.
Sunday further teaches: receiving the first and second portions of the direction-specific symbolic swipe gesture produced from the digit of the second hand of the user (See Figs. 2-4 with [0027], the first portion is illustrated by Fig. 2, and the second portion is illustrated by Figs. 3-4.).

As for dependent claim 12, Sunday as modified teaches all the limitations of claim 11 as cited above. 
Sunday teaches producing the trigger in response to the digit of the second hand being lifted from the touchscreen (See [0025] – “A command shortcut may include a virtual button that may be pressed to invoke the associated command”, its understood that a press is associated with a release to activate the pressed command).

As for dependent claims 13, they are rejected under similar rationale as claim 6.

As for dependent claim 16, Sunday as modified teaches all the limitations of claim 8 as cited above. 
Sunday further teaches: receiving the first and second portions of the direction-specific symbolic swipe gesture produced from the digit of the second hand of the user (See Fig. 2 with corresponding ¶ [0021] - ¶ [0026] which mentions a user performing a first portion of a swipe gesture with his/her finger (see fig. 2); also see ¶ [0035] which describes an alternative embodiment where the user pauses after performing a first portion of a swipe gesture, and then the user can complete the gesture after the pause (see Fig. 3 step 302 “Check Continued Gesture Against Gesture Database) [i.e., second portion of a swipe gesture]); and
(See [0025] – “A command shortcut may include a virtual button that may be pressed to invoke the associated command”, its understood that a press is associated with a release to activate the pressed command).

As for independent claim 17, Sunday teaches: A system comprising:
Memory to store computer-executable instructions;
A processor to execute the computer-executable instructions to run a managed environment to:
Perform a self-revealing symbolic gesture event to:
receive an initial user activation event (¶ [0021] mentions that the activation event comprises of “a finger 202 is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2);
receive a first portion of a direction-specific symbolic swipe gesture (Fig. 1 step 210 “Analyze Beginning of Gesture”, in other words at step 210 the system receives/analyze an initial first path [first portion of a direction-specific symbolic swipe gesture].), the direction-specific symbolic swipe gesture including a curve (Fig. 3 shows the swipe gesture consisting a curve);
record, in response to the initial user activation event, a first path of the first portion of the direction-specific symbolic swipe gesture (Fig. 1 step 210 “Analyze Beginning of Gesture”, in other words at step 210 the system records/analyze an initial first path [first portion of a direction-specific symbolic swipe gesture]. This is in response to an initial user activation event, ¶ [0021] mentions that the activation event comprises of “a finger 202 is beginning a gesture 204,…” which activates the gesture analyzer in step 210 of Fig. 2);
display, in response to a pause in the direction-specific symbolic swipe gesture, a selected number of possible symbolic gestures based on the recorded first path that reveal system commands that map to the symbolic gestures (¶ [0035] – “Alternatively, the user may start a gesture, then pause long enough to signal to the system that help is needed, at which point the system may display the possible gestures.”, in other words a user-pause would activate a display of symbolic gestures that map to system commands(Select and Save All) as illustrated in Fig. 2. Also as for the displaying of ONLY system commands, it can be seen from Fig. 2 that both the Select command 224 and the Save All command 225 are both system commands thus only system commands are being displayed);
receive a second portion of the direction-specific symbolic swipe gesture (Fig. 3 step 302 “Check Continued Gesture [second path] Against Gesture Database”. ¶ [0027] provides more details);
record a second path of a second portion of the direction-specific symbolic swipe gesture (Fig. 3 step 302 “Check Continued Gesture [second path] Against Gesture Database”. ¶ [0027] provides more details); and
access, in response to the recorded first and second paths of the direction- specific symbolic swipe gesture and a trigger, a first system command that maps to the first direction-specific gesture (Fig. 3 and ¶ [0024] mentions that the trigger for accessing a first system command [shown in Fig. 3 as Save All] is when the user completes the gesture path 222).
Sunday teaches the self-revealing symbolic gesture event as cited above, but Sunday does not teach: the initial user activation event being made with a touch with a digit of a first hand of a user to a touchscreen;
wherein releasing the digit of the first hand at any time after the initial user activation event cancels the self-revealing symbolic gesture event, and
Hinckley teaches: recording, in response to an initial user activation event, a gesture event inputted by a second hand (See Fig. 13 hold input 1314 [i.e., initial user activation event from a digit of a first hand] with [0114] which mentions a page flip operation is performed by first performing a hold input with a finger of a first hand to enable/allow the user to perform a swipe with fingers of another hand to flip the page);
(See Fig. 13 hold input 1314 [i.e., initial user activation event from a digit of a first hand], and also see ¶ [0114] which mentions a page flip operation is performed by first performing a hold input with a finger of a first hand to enable/allow the user to perform a swipe with fingers of another hand to flip the page.).
wherein releasing the digit of the first hand at any time after the initial user activation event cancels the gesture event (See Fig. 13 with [0113] – “The input recognition system 110 can also recognize a motion input 1316 at the second screen 1306, where the motion input is recognized while the hold input remains in place.”, it is suggested that if the hold input does not remain in place, then the motion input 1316 will not be recognized), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Sunday to include an initial user activation input as taught by Hinckley. Motivation to do so would have been to allow the system to clearly recognize that a user intends to perform a gesture that activates a system command. 

As for dependent claim 18, it is rejected under similar rationale as claim 2.

Response to Arguments;
Applicant’s amendment and argument pertaining to the independent claims have been considered but are not found persuasive. Hinckley is found to be teaching the amended limitations. As cited above in regards to claim 1, Hinckley teaches an initial activation gesture working in conjunction with a finger swipe gesture, and that it is suggested that releasing the initial activation gesture will invalidate the finger swipe gesture as mentioned in paragraph [0113]. Arguments to dependent claims are moot since they depend on the independent claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Mondays 11 a.m to 3:00 pm EST, and Tuesdays and Thursdays 11 a.m to 7:30 p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 2171

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171